LATIMER, Judge
(concurring in the re-suit):
I concur in the result.
I would concur outright if it were not for the manner in which the author Judge disposes of the ques  tion of waiver. This case involves no more than the law officer giving confusing instructions on voting procedure, and times without number we have held that if clarification of instructions is desired, it is incumbent upon defense counsel to request that the court be instructed clearly. In those instances where we have refused to reverse because of failure on the part of defense counsel to act, we were not concerned with whether the accused could measure the effect of confusion. We simply concluded that he had forfeited his right to complain on appeal. As I understand the doctrine of waiver, it is founded on a concept that error has been committed, but failure on the part of defense counsel to call it to the attention of the court-martial when it could be corrected prevents it from being considered on appeal. That rule, however, is generally not invoked where a miscarriage of justice could result from its enforcement. In this particular instance, the question of guilt was decidedly in issue and the members of the court-martial could reasonably have found for the Government or for the defendant, depending upon which witnesses were believed. The record shows the court was concerned over the number of votes required for conviction or acquittal, this indicates there must have been some dispute concerning the proper verdict, and the confused instruction could be interpreted to leave the question of subsequent ballots as one to be decided by the president. The evidence is far from compelling, and, because of the possibility that a miscarriage of justice might result from its use, I would not invoke the doctrine of waiver.